Title: To James Madison from James Breheney, [ca. 29 January 1815]
From: Breheney, James
To: Madison, James


        
          Sir
          [ca. 29 January 1815]
        
        With due Difference I take the liberty of Mentioning that On this morning the Goeallre of Baltimore Hath informed me that an Order hath came to my release and demandd, of $40.27 for Jeal Fees together with setting me Out for this States cost, if one Single dollar would release me I could not command it as Your Excellency has been So Kind to me the

former I hope you will point Out to me Some way that I may be dischar⟨ge⟩d from the present demands & Shall in duty Bound ever pray
        
          James Breheney
        
        
          P. S. Sir I scend you enclosd. the Sheriffs Bill by the Jailler.
        
      